Case 5:19-cv-00607-EEF-MLH Document 26 Filed 09/18/19 Page 1 of 3 PageID #: 370



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION

 LIDA GREEN                                         )        CIVIL ACTION NO. 19-CV-00607

 VERSUS                                             )        JUDGE FOOTE

 PAT WHITE, ET AL                                   )        MAGISTRATE JUDGE HORNSBY

                            MEMORANDUM IN OPPOSITION TO THE
                            MOTION FOR CONTEMPT OF SUBPOENA

         Mr. Dayton Mosley is an elderly gentlemen of limited funds and understanding. He is not

 a party to these proceedings, but is a sibling of the parties.

         Pugh T. Huckabay, III was appointed by the 42nd Judicial District Court, DeSoto Parish,

 Louisiana, as curator to represent Mr. Mosley in relation to an eviction proceeding in that parish.

 The DeSoto Parish proceeding involved the plaintiff herein, Mrs. Lida Green. Shortly after being

 appointed as curator, Mr. William Most began contacting Pugh T. Huckabay, III via telephone and

 e-mail regarding the subpoena referenced herein. Pugh T. Huckabay, III did not represent Mr.

 Mosley in relation to the subpoena and never informed Mr. Most of such. Upon the request of Mr.

 Most, Pugh T. Huckabay, III did provide a copy of the subpoena to Mr. Mosley on or about August

 14, 2019.

         Mr. Mosley was served with a subpoena on July 13, 2019. He alleges that the exhibit which

 lists the information to be produced was not attached to the documents which he was served. He was

 first given a copy of the exhibit on August 14, 2019. The documents requested by Mr. Most is

 attached hereto. See Exhibit “A”. Mr. Mosley thereafter responded to the subpoena to the best of

 his ability. See Exhibit “B”. Mr. Mosley mailed the response to the subpoena to Mr. Most on

 August 21, 2019. Mr. Most filed the Motion for Contempt of Subpoena on August 23, 2019.
Case 5:19-cv-00607-EEF-MLH Document 26 Filed 09/18/19 Page 2 of 3 PageID #: 371



         Pugh T. Huckabay, III was notified of the contempt motion and listed therein as attorney for

 Mr. Mosley. Upon receipt of the contempt motion, Pugh T. Huckabay, III contacted Mr. Most and

 again informed him that he was not Mr. Mosley’s attorney in those proceedings. On September 5,

 2019, Pugh T. Huckabay, III received the memorandum order from Judge Hornsby.

         The undersigned has now agreed, pro bono, to represent Mr. Mosley in this matter. On

 August 30, 2018, Mr. Most sent an email to the undersigned suggesting items which he felt were

 non-responsive to the subpoena. On September 17, 2019, Mr. Mosley sent a supplemental response

 to the subpoena. See Exhibit “C”.

         The supplemental response provided documents which were not in Mr. Mosley’s possession

 when he originally responded to the subpoena. Almost all of the documents were obtained from

 public records at Mr. Mosley’s costs. Based on information and belief, the plaintiff herein may have

 had the produced documents in her possession prior to filing the subpoena, or at least had the same

 access to those documents as did Mr. Mosley.

         It is submitted that Mr. Mosley has fully and completely complied with the subpoena request,

 and he requests that the motion for contempt of subpoena be dismissed. Further, based on the above,

 Mr. Mosely desires that the request for attorney fees be denied.

                                                 Respectfully submitted,
                                                 KAMMER & HUCKABAY, LTD. (A.P.L.C.)

                                                 BY: /s/Charles H. Kammer, III
                                                         Charles H. Kammer, III
                                                         Bar Roll Number 21658
                                                         820 Jordan, Suite 480
                                                         Shreveport, Louisiana 71101
                                                         (318) 222-0293 - Telephone
                                                         (318) 425-1644 - Facsimile
                                                 Pete@kandhlawoffice.com
                                                 ATTORNEY FOR DAYTON MOSLEY
Case 5:19-cv-00607-EEF-MLH Document 26 Filed 09/18/19 Page 3 of 3 PageID #: 372



                                       CER TIFICATE

        I HEREBY CERTIFY that I have served a copy in electronic form of the above and foregoing

 on the plaintiff through her counsel of record by sending same by email to email address identified

 in ECF. Shreveport, Louisiana this 18th day of September, 2019.

                                                  /s/Charles H. Kammer, III
                                                  Charles H. Kammer, III
